        Case 1:20-cr-00085-DLC Document 43 Filed 06/15/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,                              CR 20–85–BLG–DLC

                      Plaintiff,

        vs.                                                    ORDER

 CASEY CONRAD NIXON,

                      Defendant.


      Before the Court is the United States’ Motion to Dismiss Indictment

Without Prejudice. (Doc. 42.) Pursuant to a pretrial diversion agreement executed

between the parties, the United States requests that this Court dismiss the

Indictment in this matter without prejudice. (Id.) The motion is unopposed. (Id.)

      Accordingly, IT IS ORDERED that the motion (Doc. 42) IS GRANTED.

      IT IS FURTHER ORDERED that the Indictment (Doc. 1) in the above

captioned matter is DISMISSED WITHOUT PREJUDICE.

      DATED this 15th day of June, 2021.




                                          1
